Corrected Notice of Allowance 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action supplements the previous Notice of allowability mailed out on 02/16/21 to update the title on the BIB data sheet and also to amend claim 13 to remove a “”.
Claims 1-26 are presented for examination.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Bennett David (Reg. No. 74, 661) on 02/18/21.
6.	The claim is amended as follow:
13 	(Currently Amended) A non-transitory computer readable medium storing executable program code that when executed by a computing device causes the computing device to perform:
determining a decline of the RLC communication path based on a timer for one or more outstanding DUs to be received on the RLC communication path, wherein each of the DUs to be received includes or is associated with a sequence number. SN, and
wherein the SN of the one or more outstanding DUs is less than the SN of at least one DU received on the RLC communication path, upon receiving an acknowledgement for the [.]

Allowable Subject Matter
7.	Claims 1-26 are remained allowed in light of the applicant’s argument, amendment, and the prior art in the record. 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469